Title: II. James Madison to Thomas Jefferson, [13 March 1791]
From: Madison, James
To: Jefferson, Thomas



My dear Sir
[Philadelphia, 13 March 1791]

Your first proposition having been arranged, I have only in answer to your last to acknowledge that I feel all the inducements you suggest and many more to be in a situation where your society would make a part of my hourly enjoyments. In making the sacrifice therefore you will be assured that the circumstances which determine me are unaffected. My stay here is so uncertain and limited that a removal would scarcely be justified by it. I am just settled in my harness for compleating the little task I have allotted myself. My papers and books are all assorted around me. A change of position would necessarily give some interruption—and some trouble on my side whatever it might do on yours. Add that my leaving the house at the moment it is entered by the new member might appear more pointed than may be necessary or proper. As the weather grows better I shall however avail myself of it, to make some amends to myself for what I lose by yielding to these circumstances by seeing you more and using oftener one of your plates. Being never more happy than in partaking that hour of unbent conversation and never more sincere than in assuring you of the affection with which I am Yrs

J. Madison Jr

